TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00159-CR


Adolfo Moran, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 9020257, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due June 11, 2004.  Appellant's appointed attorney, Mr. James
Adkins, did not respond to this Court's notice that the brief is overdue.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than September 27, 2004.  Rule 38.8(b)(3).
It is ordered September 7, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish